Citation Nr: 0309882	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-06 984A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 29, 
2000, for the establishment of service connection for 
cervical myeloradiculopathy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from May 1976 to December 
1978 and September 1981 to November 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for cervical 
myeloradiculopathy and assigned a schedular evaluation of 20 
percent disabling, effective from December 29, 2000.  The 
veteran has appealed the assigned effective date, claiming 
that an effective date earlier than December 29, 2000, is 
warranted.


FINDINGS OF FACT

1.  All evidence and information necessary for an equitable 
disposition of the issue decided herein have been obtained.  

2.  The appellant's initial claim seeking service connection 
for neck pain with residual headaches was denied by an 
unappealed rating action dated in June 1994.  

3.  The correct facts, as they were known at the time, were 
before the RO, and the statutory or regulatory provisions 
extant at the time were correctly applied.  

4.  A plausible basis existed for the June 1994 rating 
action.  

5.  Entitlement to service connection for cervical 
myeloradiculopathy was granted based upon new and material 
evidence received in connection with a reopened claim 
received on December 29, 2000.




CONCLUSIONS OF LAW

1.  The June 1994 rating decision was not clearly and 
unmistakably erroneous with respect to the denial of the 
claim of service connection for neck pain with residual 
headaches.  38 C.F.R. § 3.105(a) (2002).  

2.  The criteria for an effective date prior to December 29, 
2000, for the grant of service connection for cervical 
myeloradiculopathy have not been met.  38 U.S.C.A. §§ 5107, 
5110, 7104 (West 2002); 38 C.F.R. § 3.400 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

At the outset, the Board notes that during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed 
into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107. 

To implement the provisions of the law, VA promulgated 
regulations.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
The Act and implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  

They also include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

After reviewing the claims folder, the Board finds that there 
is substantial compliance with the assistance provisions set 
forth in the new law and regulation.  Specifically, the 
veteran was provided with a statement of the case in April 
2002 which apprised her of the prevailing law and regulations 
related to entitlement to an earlier effective date for the 
award of service connection and explained to her why there is 
no basis to award an effective date earlier than December 29, 
2000, the date of her reopened claim of entitlement to 
service connection for neck pain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159).  

Similarly, the Board also finds that there is substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  In this regard, it must be noted 
that any determination to award the veteran an earlier 
effective date for the award of service connection for 
cervical myeloradiculopathy must be based on evidence that 
existed in the claims folder at the time of the June1994 
decision of the RO with respect to this claim.  This will be 
discussed in greater detail below.  Accordingly, obtaining 
additional evidence would not provide a basis to award the 
veteran an effective date earlier December 29, 2000, for 
service connection for this disorder.

With respect to the veteran's allegation of clear and 
unmistakable error (CUE), it is noted that, although the VCAA 
is potentially applicable to all pending claims, as held in 
Holliday v. Principi, 14 Vet. App. 280 (2001); in Livesay v. 
Principi, 15 Vet. App. 165 (en banc) (2001), the Court of 
Appeals for Veterans Claims (Court) held that the provisions 
of the VCAA do not apply to a CUE claim.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claim 
at this juncture.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

Analysis

The appellant's original service connection claim was 
received in August 1993.  In a June 1994 rating decision, the 
RO denied the appellant's claim.  She was notified of this 
determination and of her appellate rights and procedures 
during the same month.  She did not, however, file a notice 
of disagreement to initiate an appeal from that 
determination.  The June 1994 rating action therefore became 
final.  38 U.S.C.A. § 7105(c).  A prior final determination 
may nevertheless be reopened and the underlying claim 
reviewed if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

A subsequent request to consider entitlement to service 
connection of the veteran's neck pain was received on 
December 29, 2000.  

On April 17, 2001, the RO received a March 2001 letter from 
C. D. Clinton, the Medical Director at the Kelly Family 
Medicine Clinic at Kelly Air Force Base.  Dr. Clinton stated 
that, based on a review of the veteran's medical records, her 
C6 cervical myeloradiculopathy was aggravated by working 
conditions while on active duty.  

Accordingly, in a July 2001 rating decision, the RO granted 
service connection for cervical myeloradiculopathy based on a 
determination that evidence had been received which related 
the veteran's neck disability to her military service.  The 
RO assigned an effective date of December 29, 2000, for the 
grant of service connection for cervical myeloradiculopathy.  

The date of entitlement to an award of service connection is 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110, 38 C.F.R. § 3.400(b)(2)(i).  The 
effective date of an award based on a claim reopened after 
final disallowance shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. §§ 3.400(q)(1)(ii); 3.400(r).

The appellant's main contention is that the RO decision in 
June 1994 involved clear and unmistakable error.  Under 
38 C.F.R. § 3.105(a), previous determinations which are final 
and binding will be accepted as correct in the absence of 
clear and unmistakable error.  

The Court has set forth a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied, (2) 
the error must be "undebatable" and of the sort "which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made," and (3) a determination 
that there was CUE must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242, 245 (1994), (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en 
banc)).

The Court has also held that allegations that previous 
adjudications improperly weighed and evaluated the evidence 
can never rise to the stringent definition of clear and 
unmistakable error.  Similarly, broad-brush allegations of 
"failure to follow the regulations" or "failure to give 
due process," or other general, nonspecific claims of 
"error" cannot constitute a valid claim of CUE.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  Thus, for a claim of 
CUE to be validly raised, the appellant must assert with some 
degree of specificity what the alleged error was and why, if 
the alleged CUE had not been made, the outcome would have 
been manifestly different.  Fugo v. Brown, 6 Vet. App. at 44.  
That is, she must argue that either the correct facts were 
not considered by the RO or that applicable laws and 
regulations were not correctly applied in the June 1994 
rating action.  Such a determination must be based on the 
record and the law that existed at the time of the prior 
decision.  See Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

It is argued by and on the behalf of the veteran that her 
October 1993 VA examination was inadequate because the 
examiner failed to recognize the connection between the 
complaints documented in her service medical records and the 
symptoms she continued to experience after separation.  The 
appellant further argues that she is being penalized because 
she did not have information to file her claim correctly and 
in a timely manner.  Finally, it is argued that the June 1994 
rating decision contained CUE because it did not properly 
consider service connection on the basis of aggravation.

As to the contentions that the October 1993 VA examination 
was inadequate and that the appellant did not have 
information to file her claim in a correct and timely manner, 
the Board points out that, even assuming for the sake of 
argument that there was a failure in the duty to assist the 
appellant in this regard, the Court has held that a breach of 
the duty to assist cannot form the basis of a CUE claim.  See 
Caffrey v. Brown, 6 Vet. App. 377 (1994) (VA's breach of duty 
to assist caused incomplete record but not incorrect record).  

Additionally, although the Board has no reason to doubt that 
the appellant may not have beeen fully aware of the 
requirements for filing a timely and correct claim, the Court 
has held that alleged ignorance cannot be used as an excuse 
for failure to follow a promulgated regulation.  See Morris 
v. Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947) (persons 
dealing with the Government were charged with knowledge of 
Federal statutes and lawfully promulgated agency 
regulations.)  In Morris, the Court found that even though 
the appellant may have been ignorant of the abandonment 
provisions of 38 C.F.R. § 3.158(a), he was necessarily 
charged with knowledge of the regulation.  Here, the 
appellant may not benefit from her ignorance of the laws and 
regulations pertaining to service connection and appeals 
procedures.  

With respect to the argument that the June 1994 rating 
decision contained CUE because it did not properly consider 
service connection on the basis of aggravation, it is noted 
the rating decision found that there was no evidence to 
support a finding that the condition worsened during service.  
Accordingly, inasmuch as the issue of aggravation was 
considered by the RO, the remainder of the appellant's 
argument amounts to an allegation that the previous 
adjudication improperly weighed and evaluated the evidence.  
As noted previously herein, this can never rise to the 
stringent definition of clear and unmistakable error.  Fugo 
v. Brown, 6 Vet. App. 40, 43-44 (1993).

Finally, the Board acknowledges the appellant's contention 
that she received poor medical treatment for her neck 
complaints during service, thereby resulting in her self 
medicating and not generating treatment records to accurately 
reflect the severity and chronic nature of her neck disorder.  
Nonetheless, the quality of medical care provided during 
service is outside the purview of the jurisdiction of the VA.  
The Board must decide the case on the evidence presented and 
the pertinent statutes, regulations, and applicable case law.

In sum, the record shows that the eventual grant of service 
connection for cervical myeloradiculopathy in July 2001 was 
made on the basis of a March 2001 medical opinion stating 
that the veteran's neck disorder had been aggravated as a 
result of her working conditions during military service 
which was received at the RO on April 17, 2001.  However, the 
March 2001 opinion was obviously not before the RO in June 
1994, nor was a similar opinion otherwise of record or even 
in existence in June 1994.  There was no evidence either 
actually or constructively before the RO in June 1994 which 
would have compelled a finding that the veteran's neck 
disorder had been aggravated as a result of military service.  
The Board therefore concludes that the June 1994 rating 
decision did not involve clear and unmistakable error.

As noted, the effective date of an award of direct service 
connection is the day following separation from active 
service or date entitlement arose if claim is received within 
one year after separation from service; otherwise, the 
effective date is the date of receipt of claim, or date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

The effective date of an award of service connection based on 
new and material evidence following an earlier denial is the 
date of receipt of the new claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).

Here, whether considered a claim to reopen or a new claim of 
service connection, the veteran submitted his application on 
December 29, 2000, and Dr. Clinton's opinion was not received 
until April 2001.  

There is no basis for awarding service connection earlier 
than December 29, 2000.  Thus, the Board finds that a basis 
for the assignment of an effective date earlier than the date 
of claim or December 29, 2000, for the award of service 
connection for cervical myeloradiculopathy is not presented 
in this case.  38 C.F.R. § 3.400(b)(2), (q)(1)(ii).  



ORDER

The claim for an effective date earlier than December 29, 
2000, for the grant of service connection for cervical 
myeloradiculopathy is denied.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

